Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-_____________

  CHILE COLONIAL, LLC,

         Plaintiff,

  v.

  TRADER JOE’S COMPANY,

         Defendant.


                              COMPLAINT AND JURY DEMAND


         Plaintiff, Chile Colonial, LLC (“Chile Colonial”), by and through its undersigned counsel,

  brings this Complaint and Jury Demand against Trader Joe’s Company (“Trader Joe’s”) alleging

  as follows:

                                     NATURE OF THE CASE

         1.      In this action, Chile Colonial seeks damages, injunctive and other relief for

  trademark infringement in violation of the Lanham Act, 15 U.S.C. §§ 1114 and 1125; unfair

  competition in violation of the Lanham Act, 15 U.S.C. § 1125(a); unfair and deceptive business

  practices in violation of the Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-101 et seq.;

  and unfair competition under the common law of the state of Colorado. These claims arise out of

  Trader Joe’s infringement of Chile Colonial’s CHILE CRUNCH trademark in connection with

  Trader Joe’s sales of a knock-off condiment called “Chili Onion Crunch.”

                                             PARTIES

         2.      Chile Colonial is a Colorado limited liability company having its principal place of

  business at 8155 E. Fairmont Drive, Suite 1521, Denver, Colorado 80230.


                                                  1
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 2 of 17




         3.      Trader Joe’s is a California corporation having a principal place of business at 800

  S. Shamrock Avenue, Monrovia, California 91016. Trader Joe’s operates a nationwide chain of

  grocery stores with several locations in Colorado. Trader Joes is registered to do business in

  Colorado and maintains a registered agent in Colorado.

                                   JURISDICTION AND VENUE

         4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

  1331, 1332, 1338 and 1367. The amount in controversy exceeds the sum or value of $75,000. Chile

  Colonial’s federal claims are predicated on 15 U.S.C. § 1114 and 15 U.S.C. § 1125(a), and its

  claims arising under state law are substantially related such that they form part of the same case or

  controversy under Article III of the United States Constitution.

         5.      This Court has personal jurisdiction in this matter because Trader Joe’s has

  purposefully directed its activities at residents of Colorado, purposefully availed itself of the

  privilege of doing business in Colorado, engaged in significant contacts with Colorado, including

  operating several stores in Colorado, regular sales, shipments, and distribution of goods branded

  with the infringing marks that are the subject of this action in Colorado to Colorado residents, and

  has constitutionally sufficient contacts with Colorado to make personal jurisdiction proper in this

  District. Trader Joe’s has engaged in these tortious activities with the knowledge that Chile

  Colonial is located in Colorado and will be harmed by Trader Joe’s actions in Colorado.

         6.      Trader Joe’s is subject to the Court’s personal jurisdiction with respect to this action

  pursuant to Colorado’s long-arm statute, Colo. Rev. Stat. § 13-1-124 because Colorado’s long-arm

  statute confers personal jurisdiction to the maximum extent permitted by constitutional due process

  and, for the reasons set forth herein, the exercise of jurisdiction over Trader Joe’s comports with

  due process requirements. Alternatively, Trader Joe’s is subject to personal jurisdiction under

  Colorado’s long-arm statute as persons transacting business within the State of Colorado and as

                                                    2
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 3 of 17




  persons committing tortious acts within the State of Colorado, Col. Rev. Stat. §§ 13-1-124(1)(a)

  and (1)(b).

           7.    This Court has personal jurisdiction over Trader Joe’s under the Due Process

  Clause because Trader Joe’s has expressly aimed tortious activities toward the State of Colorado

  and established minimum contacts with Colorado by, among other things, engaging in significant

  advertising, marketing, sales, shipments, and distribution of infringing goods bearing Chile

  Colonial’s trademark into Colorado and to consumers in Colorado with the knowledge that Chile

  Colonial is located in Colorado and is harmed in Colorado as a result of Trader Joe’s infringing

  sales.

           8.    Trader Joe’s has deliberately engaged in significant activities in Colorado and

  availed itself of the privilege of conducting business in Colorado, including through regular sales

  of infringing products in Colorado and to Colorado residents. Trader Joe’s contacts with Colorado

  are significant and are not merely random, fortuitous, or attenuated. Through its operation of

  several stores in Colorado, advertising, marketing, sales, shipments, and distribution of products

  in Colorado and to Colorado residents, Trader Joe’s could reasonably anticipate being brought into

  Court in Colorado.

           9.    Further, despite having been put on notice of its infringing activities and the harm

  it is causing Chile Colonial in Colorado, Trader Joe’s continues to engage in its tortious actions

  and sell infringing products into Colorado with the knowledge that it is harming Chile Colonial in

  Colorado. Trader Joe’s intended its sales, distribution, shipping, marketing, and advertising of

  infringing goods to reach Colorado and affect Chile Colonial’s business operations in Colorado,

  including but not limited to, causing confusion, mistake, or deceit among Chile Colonial’s

  customers.

           10.   Given Trader Joe’s significant activities in Colorado, the exercise of jurisdiction

                                                   3
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 4 of 17




  over Trader Joe’s is reasonable.

         11.     Venue is proper within this District under 28 U.S.C. §§ 1391(b) and (c).

                                     FACTUAL ALLEGATIONS

                             Chile Colonial’s CHILE CRUNCH Mark

         12.     Chile Colonial’s predecessor in interest was first organized as a California limited

  liability company on October 20, 2007, to create and sell condiments and oils.

         13.     Chile Colonial then moved to Colorado, and a Colorado limited liability company

  was formed on May 8, 2012 for the same business purpose as the California company.

         14.     On June 6, 2006, Chile Colonial, or its predecessor-in-interest, first distributed and

  sold in commerce condiments bearing the mark CHILE CRUNCH

         15.     Chile Colonial owns U.S. Mark Registration No. 4,835,102 for the mark CHILE

  CRUNCH, that issued on October 20, 2015, for condiments, namely salsa and sauces, in

  International Class 30. A copy of the registration certificate for Chile Colonial’s mark CHILE

  CRUNCH (the “Chile Colonial mark”) is attached hereto as Exhibit A.

         16.     The registration of the Chile Colonial mark is valid and in full force and effect.

         17.     Since June 6, 2006, Chile Colonial, including its predecessors-in-interest, have

  actively distributed and sold its condiment Chile Crunch, a condiment consisting of garlic, onion,

  chile de arbol, canola oil, salt and spices, under the Chile Colonial mark (the “Chile Crunch

  condiment”).

         18.     Chile Colonial markets and sells the Chile Crunch condiment nationwide through

  its website (www.chilecrunch.com) and a variety of retail stores.

         19.     The label on the Chile Crunch condiment bears and displays the Chile Colonial

  Mark with the ® symbol adjacent thereto:




                                                   4
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 5 of 17




         20.     Chile Colonial has invested a significant amount of time, energy, and resources in

  developing and promoting the Chile Crunch condiment.

         21.     As a result of the many years of continuous, widespread and extensive use, and

  significant resources dollars spent in product development, promotion and advertising efforts, and

  the resultant product sales, the Chile Colonial mark is a strong mark, has engendered significant

  goodwill and a favorable reputation among the relevant public.

         22.     Consumers recognize the Chile Colonial mark as being associated with an all

  natural, high quality, delicious condiment.

         23.     The Chile Colonial mark has considerable value.

                        Trader Joe’s Activities Using the Infringing Mark

         24.     Trader Joe’s operates a chain of nationwide grocery stores, with several Colorado

  locations.

         25.     On or around April 19, 2018, a representative of Trader Joe’s reached out to Chile

  Colonial to express interest in selling the Chile Crunch condiment at its stores.

                                                   5
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 6 of 17




         26.     Chile Colonial and Trader Joe’s engaged in negotiations concerning Trader Joe’s

  purchase and sale of the Chile Crunch condiment at its stores.

         27.     Trader Joe’s decided not to purchase the Chile Crunch condiment from Chile

  Colonial due to the cost thereof.

         28.     Shortly thereafter, Trader Joe’s created and started selling a condiment called,

  marketed, and labeled as Chili Onion Crunch at its stores:




         29.     Chile Onion Crunch is comprised of nearly identical ingredients to those of the

  Chile Crunch condiment, including garlic, onion, salt, and chilis.

         30.     Trader Joe’s attempted to pass off its condiment as that of Chile Colonial’s Chile

  Crunch condiment.

         31.     Despite the prior discussions with Chile Colonial in April of 2018, concerning

  Trader Joe’s purchase and sale of the Chile Crunch condiment at its stores, Trader Joe’s never

  notified Chile Colonial of its decision to launch and sell a condiment virtually identical to the Chile

  Crunch condiment and under a mark nearly identical to the Chile Colonial mark.

                                                    6
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 7 of 17




         32.     Chile Colonial became aware of Trader Joe’s marketing and sale of Chili Onion

  Crunch at its stores when it began receiving emails congratulating it for being picked up and sold

  at Trader Joe’s stores.

         33.     The senders of such emails mistakenly believed that the Chili Onion Crunch was

  the Chile Crunch condiment.

         34.     On July 11, 2019, Chile Colonial sent a letter to Trader Joe’s advising and placing

  it on notice that Trader Joe’s sale of the Chili Onion Crunch condiment violated Chile Colonial’s

  trademark rights by causing confusion as to the source of the product or the existence of a

  connection, sponsorship or affiliation between Chili Onion Crunch and the Chile Crunch

  condiment where none exists.

         35.     The letter further stated that Trader Joe’s use of Chili Onion Crunch in conjunction

  with its sale of condiments constitutes infringement and dilution of our Chile Colonial’s rights

  under the Lanham Act, and requested that Trader Joe’s immediately and permanently cease and

  desist all use of Chili Onion Crunch, including promoting, advertising, selling, distributing or

  otherwise exploiting any condiment products under the mark Chili Onion Crunch.

         36.     On October 7, 2019, Chile Colonial sent another letter to Trader Joe’s again noting

  the actual confusion as to the source of the product or the existence of a connection, sponsorship

  or affiliation between Chili Onion Crunch and the Chile Crunch condiment or Chile Colonial, due

  to the similarity of the marks and condiments, and reasserted its demand for Trader Joe’s to cease

  manufacturing, selling, advertising and distributing any product bearing the mark Chili Onion

  Crunch.

         37.     Actual confusion exists among consumers who believe that Chile Colonial is a

  sponsor of or affiliated with Chili Onion Crunch, or believe that Chili Onion Crunch is actually

  the Chile Crunch condiment.

                                                  7
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 8 of 17




          38.    Despite Chile Colonial’s numerous and persistent demands that Trader Joe’s cease

  and desist selling their confusing product, Trader Joe’s has continued to free-ride on the goodwill

  that Chile Colonial has built through its years of marketing and selling the Chile Crunch

  condiment. People have contacted representatives of Chile Colonial under the belief and

  assumption that the Chili Onion Crunch is the Chile Crunch condiment or that Chile Colonial is

  the producer or source of the Chili Onion Crunch.

          39.    By examining the ingredients of the Chile Crunch condiment and Chili Onion

  Crunch, it is evident that they are nearly identical products and directly competing goods.

          40.    The marks, Chile Crunch and Chili Onion Crunch, are sufficiently similar in terms

  of their commercial impression such that persons who encounter the marks would be likely to

  assume a connection between the parties.

          41.    By using Chili Onion Crunch, Trader Joe’s merely changed “Chile” to “Chili” and

  added “Onion” to "Chili Crunch”. In addition, “Chile” is pronounced identically to “Chili”.

          42.    Due to the low cost of the Chile Crunch condiment and Chili Onion Crunch, the

  purchasers thereof would be ordinary consumers that exercise a minimal degree of care and

  purchase the same without a great deal of discernment.

          43.    Trader Joe’s conduct as described herein, including its infringing use in interstate

  commerce of the confusingly similar Chili Onion Crunch mark, is subsequent to the registration

  date of the Chile Colonial mark.

          44.    Trader Joe’s has committed the aforementioned acts intentionally and willfully,

  with knowledge that such imitations are causing confusion, or likely to cause confusion, mistake,

  or deceit.

          45.    Trader Joe’s conduct has caused consumer confusion and continues to cause

  consumer confusion, in violation of Chile Colonial’s prior and valuable trademark rights.

                                                   8
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 9 of 17




          46.    Trader Joe’s conduct has damaged Chile Colonial by creating an erroneous

  impression of an affiliation or sponsorship between Trader Joe’s and Chile Colonial, whereby

  consumer have purchased Chili Onion Crunch believing it to be the Chile Crunch condiment.

          47.    Trader Joe’s conduct, despite Chile Colonial’s objections, continues to damage

  Chile Colonial by creating the potential for reverse confusion in that consumers would believe that

  Trader Joe’s is the senior user of the Chile Crunch mark and that Chile Colonial is a junior user,

  an infringer, and a competing commercial entity rather than the long time creator of the Chile

  Crunch condiment.

       Chile Colonial has Suffered Significant Harm as a Result of Trader Joe’s Conduct

          48.    As set forth above, the sale of a cheap, knock-off version of the Chile Crunch

  condiment has caused significant harm to the Chile Colonial’s Chile Crunch brand.

          49.    Chile Colonial has suffered, and will continue to suffer, significant monetary harm

  as a result of Trader Joe’s actions, including, but not limited to, loss of sales, damage to their

  intellectual property, and damage to their existing and potential business relations.

          50.    Chile Colonial has suffered, and will continue to suffer, irreparable harm to its

  reputation, goodwill, business and customer relationships, intellectual property rights, and brand

  integrity.

          51.    Chile Colonial is entitled to injunctive relief because Trader Joe’s will continue to

  unlawfully sell its Chili Onion Crunch condiment and infringe on the Chile Colonial mark, causing

  continued irreparable harm to Chile Colonial’s reputation, goodwill, relationships, intellectual

  property, and brand integrity.

          52.    Trader Joe’s conduct is knowing, intentional, willful, malicious, wanton, and

  contrary to law.




                                                   9
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 10 of 17




          53.     Trader Joe’s willful violations and infringement of the Chile Colonial mark and

   continued pattern of misconduct demonstrate intent to harm Plaintiffs.

                                           COUNT ONE
                                      Trademark Infringement
                                    15 U.S.C. §§ 1114 and 1125(a)

          54.     Chile Colonial repeats and realleges each and every allegation set forth above, and

   incorporates them by reference as though fully set forth herein.

          55.     Chile Colonial is the owner of the Chile Colonial mark.

          56.     The Chile Colonial mark is valid and protectable.

          57.     This is a claim for infringement of the federally registered Chile Colonial mark, as

   depicted in the attached Exhibit A.

          58.     Trader Joe’s has used both “Chili Onion Crunch” on its website and in advertising

   and product labeling. The infringing mark has been used in connection with a nearly identical

   product for which Chile Colonial’s mark is registered and used.

          59.     Trader Joe’s actions constitute trademark infringement of Chili Colonial’s federally

   registered trademark Chile Crunch.

          60.     Trader Joe’s used its infringing mark in connection with the sale, offering for sale,

   distribution and advertising of goods, particularly a garlic and onion-based condiment, nearly

   identical to Chile Colonial’s condiment.

          61.     Trader Joe’s above described conduct, in particular the use of the infringing mark,

   is likely to cause confusion, or to cause mistake, or to deceive the purchasing public and others,

   leading them to mistakenly believe that Trader Joe’s Chili Onion Crunch is the Chile Crunch

   condiment or that it is authorized or made by Chile Colonial, in violation of 15 U.S.C. § 1114(1).




                                                   10
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 11 of 17




          62.     Trader Joe’s is not now, nor has it ever been, licensed or otherwise authorized to

   use any part of the Chile Colonial mark in connection with products or informational materials not

   associated with Chile Colonial.

          63.     Trader Joe’s conduct as alleged herein constitutes a willful and knowing attempt to

   trade on the goodwill which Chile Colonial owns and has developed in the Chile Colonial mark.

          64.     As a direct and proximate result of Trader Joe’s wrongful conduct, Chile Colonial

   has suffered damages including, but not limited to, loss of sales diverted to Trader Joe’s and loss

   of goodwill and reputation. Trader Joe’s acts and conduct as alleged above have damaged and will

   continue to damage Chile Colonial, in an amount to be proven at trial.

          65.     Trader Joe’s above described conduct is continuing and has caused and, unless

   restrained and enjoined by this Court, will continue to cause irreparable harm, damage, and injury

   to Chile Colonial as described herein.

          66.     Trader Joe’s acts constitute infringement of the Chile Colonial trademark and have

   been committed with the intent to cause confusion, mistake or deception, and are in violation of

   15 U.S.C. § § 1114 and 1125(a).

          67.     As a direct and proximate result of Trader Joe’s infringing activities, Chile Colonial

   is entitled to recover damages and to disgorge the unlawful profits of Trader Joe’s from their

   willfully infringing sales and unjust enrichment.

          68.     Trader Joe’s infringement is exceptional and intentional, entitling Chile Colonial to

   treble the amount of its damages and profits awarded, and to an award of attorneys’ fees and costs

   under 15 U.S.C. § 1117(a).

          69.     Chile Colonial is entitled to injunctive relief under 15 U.S.C. § 1116 as it has no

   adequate remedy at law for Trader Joe’s infringement and unless Trader Joe’s is permanently

   enjoined, Chile Colonial will suffer irreparable harm.

                                                   11
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 12 of 17




                                            COUNT TWO
                                          Unfair Competition
                                          15 U.S.C. § 1125 (a)

          70.     Chile Colonial repeats and realleges each and every allegation set forth above, and

   incorporates them by reference as though fully set forth herein.

          71.     Trader Joe’s used “Chili Onion Crunch” in commerce. Particularly, Trader Joe’s

   used the infringing mark to market and sell a garlic and onion-based condiment in the United

   States, where Chile Colonial has been selling a nearly identical condiment for many years.

          72.     Trader Joe’s use of “Chili Onion Crunch” has and will continue to cause confusion,

   cause mistake or deceive consumers as to the affiliation, connection, or association of Trader Joe’s

   with Chile Crunch, in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

          73.     Similarly, Trader Joe’s use of “Chili Onion Crunch” has and will continue to cause

   confusion, cause mistake or deceive consumers as to the origin, association, sponsorship or

   approval of Trader Joe’s Chili Onion Crunch product by Chile Colonial.

          74.      As a direct and proximate result of Trader Joe’s wrongful conduct, Chile Colonial

   has suffered damages including, but not limited to, loss of sales diverted to Trader Joe’s and loss

   of goodwill and reputation. Trader Joe’s acts and conduct as alleged above have damaged and will

   continue to damage Chile Colonial, in an amount to be proven at trial.

          75.     Trader Joe’s conduct is continuing and will continue unless restrained by the Court.

   Unless enjoined by this Court, Trader Joe’s infringement will continue to cause Chile Colonial

   irreparable damage, loss and injury, for which Chile Colonial has no adequate remedy at law.

          76.     Trader Joe’s infringement is exceptional and intentional, entitling Chile Colonial to

   treble the amount of its damages and profits awarded, and to an award of attorneys’ fees and costs

   under 15 U.S.C. § 1117(a).




                                                   12
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 13 of 17




          77.     Chile Colonial is entitled to injunctive relief under 15 U.S.C. § 1116 as it has no

   adequate remedy at law for Trader Joe’s infringement and unless Trader Joe’s is permanently

   enjoined, Chile Colonial will suffer irreparable harm.

                                          COUNT THREE
                                     Deceptive Trade Practices
                                   Colo. Rev. Stat. § 6-1-101 et seq.

          78.     Chile Colonial repeats and realleges each and every allegation set forth above, and

   incorporates them by reference as though fully set forth herein.

          79.     Chile Colonial is the owner of the Chile Colonial mark.

          80.     Chile Colonial registered the Chile Colonial mark with the United States Patent and

   Trademark Office.

          81.     The Chile Colonial mark is valid and enforceable.

          82.     Trader Joe’s sales of its Chili Onion Crunch condiment is likely to cause confusion,

   mistake, or deceive an appreciable number of ordinarily prudent purchasers as to the affiliation,

   connection, association, sponsorship or approval of Chile Colonial because it suggests that its

   products originate from or are otherwise connected with Chile Colonial.

          83.     Trader Joe’s unauthorized sale of products bearing the confusingly similar “Chili

   Onion Crunch” brand constitute unfair methods of competition, unconscionable acts or practices,

   and unfair or deceptive acts or practices in the conduct of trade or commerce in violation of the

   Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-101, et seq.

          84.     Trader Joe’s deceptive trade practices occurred in the course of its business and

   significantly impacted the public as actual or potential consumers of Trader Joe’s goods.

          85.     Trader Joe’s infringing sales advertising materially damages the value of the Chile

   Colonial mark.




                                                   13
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 14 of 17




          86.     Chile Colonial has been damaged in the course of its business by Trader Joe’s

   unfair, deceptive, and unlawful trade practices.

          87.     Trader Joe’s has acted in bad faith and engaged in fraudulent, willful, knowing, and

   intentional conduct.

          88.     Chile Colonial is entitled to recover damages, treble damages, and reasonable

   attorneys’ fees and costs pursuant to Colo. Rev. Stat. § 6-1-113.

          89.     Chile Colonial is entitled to recover exemplary damages because Trader Joe’s has

   acted with fraud, malice, and willful and wanton conduct.

                                         COUNT FOUR
                              Unfair Competition under Common Law

          90.     Chile Colonial repeats and realleges each and every allegation set forth above, and

   incorporates them by reference as though fully set forth herein.

          91.     Chile Colonial and Trader Joe’s are competitors in the sale of chili and onion-based

   condiments in the United States.

          92.     The Chile Colonial mark has been used exclusively by Chile Colonial, or its

   predecessors in interest, since 2006.

          93.     Trader Joe’s unfairly used and is using “Chili Onion Crunch”, which is nearly

   identical to the Chile Colonial mark, in competition with Chile Colonial.

          94.     Trader Joe’s Conduct also constitutes intentional, willful, and reckless disregard of

   Chile Colonial’s rights by Trader Joe’s and an attempt to trade on the goodwill which Chile

   Colonial has developed, all to the damage of Chile Colonial.

          95.     Because of its similarity to the Chile Colonial mark, the public has been and will

   likely continue to be confused or deceived by Trader Joe’s use of “Chili Onion Crunch.” Trader

   Joe’s conduct as alleged herein constitutes misappropriation of valuable property rights of Chile

   Colonial and trading on the goodwill symbolized by the Chile Colonial mark. Because of its
                                                      14
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 15 of 17




   similarity to the Chile Colonial mark, the public has been and will likely continue to be confused

   or deceived by Trader Joe’s use of “Chili Onion Crunch.”

          96.     The acts and conduct of Trader Joe’s as alleged herein constitute unfair competition

   with Chile Colonial in violation of the common law of the State of Colorado.

          97.     As a direct and proximate result of Trader Joe’s wrongful conduct, Chile Colonial

   has suffered damages including, but not limited to, loss of sales diverted to Trader Joe’s and loss

   of goodwill and reputation. Trader Joe’s acts and conduct as alleged above have damaged and will

   continue to damage Chile Colonial, in an amount to be proven at trial.

                                            COUNT FIVE
                                          Unjust Enrichment

          98.     Chile Colonial repeats and realleges each and every allegation set forth above, and

   incorporates them by reference as though fully set forth herein.

          99.     Trader Joe’s, through its use of the infringing mark, “Chili Onion Crunch”, has

   received benefits, including, but not limited to, sales that would have otherwise been with Chile

   Colonial, and the goodwill associated with the Chile Colonial mark and Chile Crunch condiment.

          100.    As a result of Trader Joe’s actions, it has been unjustly enriched at the expense of

   Chile Colonial inasmuch as Trader Joe’s has obtained money and other benefits through infringing

   on the Chile Colonial mark.

          101.    Under the circumstances, it is unjust for Trader Joe’s to retain the benefits from

   infringing on the Chile Colonial mark without paying the value thereof.

          102.    As a direct and proximate result of Trader Joe’s wrongful conduct, Chile Colonial

   has suffered damages including, but not limited to, loss of sales diverted to Trader Joe’s and loss

   of goodwill and reputation. Trader Joe’s acts and conduct as alleged above have damaged and will

   continue to damage Chile Colonial, in an amount to be proven at trial.



                                                   15
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 16 of 17




                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Chile Colonial, LLC requests entry of judgment in its favor

   against Defendant Trader Joe’s Company as follows:

          A.      Judgment in favor of Chile Colonial and against Trader Joe’s in an amount to be

   determined at trial, including, but not limited to, compensatory damages, statutory damages, treble

   damages, restitution, including disgorgement of profits, punitive damages, and pre-judgement and

   post-judgment interest, as permitted by law.

          B.      That a permanent injunction be issued enjoining Trader Joe’s and any employees,

   officers, agents, servants, representatives, directors, attorneys, successors, affiliates, assigns, and

   any and all other entities owned and controlled by Trader Joe’s, and all persons in active concert

   or participation with Trader Joe’s (the “Enjoined Parties”) as follows:

                  1.      Prohibiting the Enjoined Parties from using in any manner “Chili Onion

   Crunch” or any other designation that is confusingly similar to Chili Crunch, as a trademark,

   service mark, trade name, internet domain name, or component thereof, or otherwise to market,

   advertise or identify Trader Joe’s or their respective goods and services;

                  2.      Prohibiting the Enjoined Parties from committing any acts calculated to

   cause consumers to believe the infringing “Chili Onion Crunch” mark is sponsored or approved

   by, or connected with, or produced under the control and supervision of Chile Colonial;

                  3.      Prohibiting the Enjoined Parties from unfairly competing with Chile

   Colonial or engaging in any activity or contributing any activity, which has a tendency to dilute,

   tarnish, or otherwise irreparably harm Chile Colonial and the Chile Colonial mark and the goodwill

   associated with the Chile Colonial mark;

                  4.      Requiring the Enjoined Parties to take all action to remove from the

   Enjoined Parties’ website and stores any reference to Chile Onion Crunch;

                                                     16
Case 1:20-cv-02281-DDD-KLM Document 1 Filed 08/03/20 USDC Colorado Page 17 of 17




          C.      That this Court order Trader Joe’s to immediately disclaim all rights in the Chile

   Colonial mark;

          D.      That Chile Colonial is awarded actual or statutory damages allowable by law,

   including pursuant to 25 U.S.C. § 1117;

          E.      That Chile Colonial is awarded treble damages, pursuant to 25 U.S.C. § 1117 and

   Colo. Rev. Stat. § 6-1-113;

          F.      That Chile Colonial is awarded any profits acquired by Trader Joe’s through its acts

   of infringement, pursuant to 25 U.S.C. § 1117;

          G.      That Chile Colonial is awarded its reasonable attorneys’ fees incurred in connection

   with this action, pursuant to 25 U.S.C. § 1117 and Colo. Rev. Stat. § 6-1-113;

          H.      That Chile Colonial is awarded exemplary damages; and

          I.      That the Court order such other relief as the Court deems just and proper.

                                           JURY DEMAND

          Plaintiff Chile Colonial, LLC respectfully demands a jury trial on all issues so triable.


   Dated this 3rd day of August, 2020.

                                                Respectfully submitted,


                                             By: s/ John L. Skari, Jr.
                                                 Stewart D. Cables
                                                 John L. Skari, Jr.
                                                 Ryan C. Chubb
                                                 Hassan + Cables, LLC
                                                 1035 Pearl Street, Suite 200
                                                 Boulder, Colorado 80302
                                                 Telephone: 303-625-1025
                                                 Facsimile: 303-957-1971
                                                 Email: stewart@hassancables.com
                                                         john@hassancables.com
                                                         ryan@hassancables.com

                                                Attorneys for Plaintiff Chile Colonial, LLC
                                                    17
